326 F.2d 752
Oshel Eugene KITTRELL, Appellant,v.Olin G. BLACKWELL, Warden, United States Penitentiary,Lewisburg, Pennsylvania.
No. 14523.
United States Court of Appeals Third Circuit.
Submitted Dec. 9, 1963.Decided Jan. 20, 1964.

Oshel Eugene Kittrell, pro se.
Bernard J. Brown, U.S. Atty., Scranton, Pa., for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit judges.
PER CURIAM.


1
The clerk of this court is in receipt of a true copy of an order filed in the United States Court of Appeals for the Fifth Circuit at No. 19,890 in the case of Oshel Eugene Kittrell, appellant, v. United States of America, appellee, dismissing the appeal in that case pursuant to the letter-request of the appellant acting pro se.  At the time the case was submitted the appeal of Kittrell was still pending in the Fifth Circuit.  In view of the fact that the decision of the court below was based, at least in part, upon this operative fact, which no longer exists, it seems desirable to vacate the judgment and remand in order that the court below may consider the case further.  Accordingly an order will be entered to that effect.